 1
 2
 3
                                                                   JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    VERNON STRATTON,                            Case No.: 2:19-cv-00430 MCS (ASx)
12                        Plaintiff,              ORDER GRANTING DISMISSAL OF
13                                                FEDERAL LAW CLAIMS [115] AND
                   v.                             GRANTING STIPULATION TO
14
                                                  REMAND CASE [116]
15    CITY OF LOS ANGELES, et al.,
16
                          Defendants.
17
18
19         Plaintiff Vernon Stratton and the remaining Defendants (“Parties”) filed a
20   “Stipulation to Dismiss Federal Law Claims for Relief Against Defendants Hantsbarger
21   and Britton” and a “Second Stipulation to Remand Case to Los Angeles Superior
22   Court.” ECF Nos. 115, 116. The Court previously denied the Parties’ first stipulation to
23   remand the case because Plaintiff still alleged claims arising under federal law. ECF
24   No. 114. Plaintiff has now dismissed those claims. ECF No. 115. The Court GRANTS
25   the Parties’ dismissal of the federal law claims. Id.
26         ///
27         ///
28
                                                 1
 1        The Court therefore GRANTS the stipulation to remand.
 2
 3   IT IS SO ORDERED.
 4
 5   Dated: June 2, 2021
 6                                             MARK C. SCARSI
                                               UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
